DISMISS; and Opinion Filed June 5, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00536-CR

                              TOMMY RAY VIDAL, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-35123-W

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis
       Tommy Ray Vidal pleaded guilty to possession of methamphetamine in an amount of

four grams or more but less than 200 grams. Pursuant to a plea agreement, the trial court

sentenced appellant to five years’ imprisonment. Appellant waived his right to appeal as part of

the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The

trial court certified that appellant does not have the right to appeal. See id.; see also Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47

140536F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TOMMY RAY VIDAL, Appellant                           On Appeal from the 363rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00536-CR         V.                        Trial Court Cause No. F11-35123-W.
                                                     Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                         Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 5th day of June, 2014.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




                                               –2–